MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00380-CR

                          NITEROI D. THOMAS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

         Appeal from the 21st District Court of Lee County (Tr. Ct. No. 8047)

TO THE 21ST DISTRICT COURT OF LEE COUNTY, GREETINGS:

      Before this Court, on the 15th day of October, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    Appellant, Niteroi D. Thomas, has neither paid nor
             made arrangements to pay the fee for preparing the clerk’s
             record. After being notified that this appeal was subject to
             dismissal, appellant did not adequately respond. It is therefore
             CONSIDERED, ADJUDGED, and ORDERED that the
             appeal be dismissed for want of prosecution.
                    It is further ORDERED that this decision be certified
             below for observance.
             Judgment rendered October 15, 2015.
             Per curiam opinion delivered by panel consisting of Chief
             Justice Radack and Justices Bland and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




December 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT